Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 25, 2019

                                      No. 04-19-00710-CV

             IN THE INTEREST OF G.A.M, M.A.S.B. & G.E.E., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA02590
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
         This is an accelerated appeal of the trial court’s order terminating appellant P.B.’s
parental rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2
of the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal
is required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

         P.B.’s brief was originally due to be filed on November 21, 2019. On November 24,
2019, P.B.’s court-appointed counsel filed a motion requesting an extension of twenty (20) days
to file the brief. The motion is GRANTED. P.B.’s brief must be filed no later than December 11,
2019. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court